Citation Nr: 1125547	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic gastrointestinal (GI) conditions, with references to status post sigmoid resection for colon cancer, gastroesophageal reflux disease (GERD), and status post cholecystectomy, to include as secondary to service-connected anxiety reaction with conversion features.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to December 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran claims service connection for unspecified GI conditions with references to status post sigmoid resection for colon cancer (1989), GERD (2000), and status post cholecystectomy (2006).  However, there is insufficient evidence to decide this claim, as there is no sufficient, competent medical opinion of record with respect to the etiology of the Veteran's current GI disabilities.  Specifically, no opinion has been sought with respect to whether GI disabilities were caused or aggravated by his service-connected anxiety reaction with conversion features.  Therefore, before the claim may be properly decided, a remand for a VA examination and an etiology opinion is required.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his GI conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for an examination or examinations to clarify the nature and etiology of his GI disabilities.  The claims folders must be thoroughly reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited directly from the Veteran.  Review of the claims folder should be indicated in the examination report(s).  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail.


The examiner(s) should diagnose any pertinent GI pathology found.  As to any current GI disability identified on examination, the VA examiner(s) should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, or caused or aggravated by any of the Veteran's service-connected disabilities, to include anxiety reaction with conversion features.  The rationale for all opinions expressed should be explained.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Appellant and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


